Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the claims filed 02/28/2020.
Claims 1-11 are pending and are hereby examined on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11 and 13-17 of copending Application No. 16/499895 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘895 teaches an oxidized oil and fat having a peroxide value of 15-180 and containing 10-100% milk fat. As such,  the current claims fully encompass that of ‘895.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 3-9, 11-12, 14-15 and 17-19  of copending Application No. 16/324711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘711 teaches an oxidized oil or d fat having a peroxide value of 52-280 and containing 20-100% milk fat. As such,  the current claims fully encompass that of ‘711.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification

The Abstract of the disclosure is objected to because there are more than 150 words and more than 15 lines of text in the instant Abstract. The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The Abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an oiliness/fattiness enhancer for foods characterized by containing, as an active ingredient, an oxidized oil/fat having a peroxide value of 20 or more to 400 or less and containing milk fat in an amount of 10% by mass or more to 100% by mass or less. It is unclear if milk fat is the oxidized oil/fat as recited. It is further unclear whether 10-100% milk fat is calculated with respect to the oiliness/fattiness enhancer or with respect to the oxidized oil/fat. For the purpose of examination, it is interpreted that the oxidized oil/fat contains 10-100% oxidized milk fat. Appropriate correction is required.
Claims 2-11 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 11 recites a roux having an oil/fat content of 5% by mass or more to 30% by mass or more. It is unclear whether the limitation means that a roux having an oil/fat content of 5% by mass or ore to 30% by mass or less. For the purpose of examination, it is interpreted that the roux has 5-30% oil/fat by mass. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)((1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tokuchi JP 5976968 B1 (cited in IDS, equivalent publication US2018/0242624 A1 cited in IDS is referred to in the citation below).
Regarding claims 1-3 and 5-7, Tokuchi teaches an oil and fat composition having a peroxide value of 15-150 and preferable a peroxide value of 20-120, and comprising 50-100% by mass of milk fat such as anhydrous milk fat ([0019-0021; 0031-0032]). Tokuchi further teaches that the oil and fat composition is prepared by heating milk fat while supplying oxygen thereto, and obtaining an oxidized oil and fat composition ([0025]). Tokuchi further teaches a food comprising the oxidized oil and fat 
The narrow peroxide value as disclosed by Tokuchi falls with the range recited in the claim. The broad peroxide value as disclosed by Tokuchi encompasses the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Tokuchi is silent regarding the oil and fat composition being an active ingredient in an oiliness/fattiness enhancer. However, the examiner submits that the preamble language about oiliness/fattiness enhancer does not further limit the claim. It is the Examiner’ s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. In the instant case, given that Tokuchi teaches the same oxidized oil/fat  comprising milk fat as that recited in the claim, it is clear that the oxidized oil/fat as disclosed by Tokuchi would be capable of performing the intended uses, i.e., as an oiliness/fattiness enhancer.
For the same reason set forth above, the claim 5 limitation that “for being applied to a food having an oil/fat content of 0.1% by mass or more to 70% by mass or less” and claim 6 limitation that “wherein the food is any one food selected from the group consisting of a dressing, a roux, and a soup” merely reflects an intended use of the claimed composition and therefore are not accorded patentable weight.
Regarding claim 4, Tokuchi teaches that  a creaming powder comprising the oxidized oi/fat and corn syrup made by spray drying ([0085-0086]), thus reading “a pulverulent oil/fat containing the oxidized oil/fat and an excipient”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi as applied to claims 1 and 7.
Regarding claim 8, Tokuchi teaches that the food product comprises 0.1-5,000 ppm of the oxidized oil and fat composition ([0044]), the amount of which encompassing the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 9, Tokuchi teaches that oil/fat content of the food is 10-100% ([0024; 0043]), the amount of which encompassing the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi as applied to claim 1 above, and further in view of Miller US Patent No. 4,451,493 (hereinafter referred to as Miller).
Regarding claims 7 and 9-11, Tokuchi as recited above, teaches a food such as margarine and an emulsion-type of food comprising the oxidized oil/fat but is silent regarding a food such as a dressing, a roux or a soup.
Miller teaches a salad dressing which is an emulsion comprising 30-80% oil; and that margarine could be employed as the oil source (Abstract; column 4, line 26-53).
Both Tokuchi and Miller are directed to margarine-based food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the margarine as disclosed by Tokuchi in the salad dressing of Miller with reasonable expectation of success, for the reason that where Tokuchi teaches margarine, Miller teaches that it is suitable to incorporate margarine in a salad dressing as the oil source.
The amount of oil/fat as disclosed by Miller overlaps with the range recited in the claims 9 and 11. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai US Patent Application Publication No. 2014/0065284 (hereinafter referred to as Arai).
Regarding claims 1-2 and 5-6 Arai disclosed a fat/oil composition that contains an edible base oil and an oxidized fat/oil having a peroxide value of 1-400 ([0008]); Arai 
The peroxide value as disclosed by Arai overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The preamble limitation about oiliness/fattiness enhancer is interpreted not to further limit the claim. It is the Examiner’ s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. In the instant case, given that Arai teaches the same oxidized oil/fat  comprising milk fat  as that recited in the claim, it is clear that the oxidized oil/fat as disclosed by Arai would be capable of performing the intended uses, i.e., as an oiliness/fattiness enhancer.
For the same reason set forth above, the claim 5 limitation that “for being applied to a food having an oil/fat content of 0.1% by mass or more to 70% by mass or less” and  claim 6 limitation that “wherein the food is any one food selected from the group 
Regarding claim 7, Arai teaches  the fat/oil composition is used for deep-frying food such as potato ([0027]; example 82). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the fat/oil composition that contains an edible base oil and an oxidized fat/oil that comprises milk fat in preparing a fried potato, for the reason that Arai has taught it is suitable to use a fat/oil composition that contains an edible base oil and an oxidized fat/oil to deep-fry food such as potato.
Regarding claim 8-9, Arai as recited above teaches fried potato, which is known to contain about 20-25% fat. This fat amount falls within that recited in claim 9. Further, given that Arai teaches that the concentration of the oxidized fat/oil in the fat/oil composition 0.01-2.0 wt% ( [0025]), the amount of oxidized oil/fat in the fried potato is roughly 20-5,000 ppm (0.1% by weight is about 1000 ppm). This concentration overlaps with the range recited in claim 8. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arai as applied to claim 1 above, and further in view of Tokuchi JO 5976968 B1 (equivalent publication US2018/0242624 A1 is referred to in the citation below).
Regarding claim 3
In the same field of endeavor, Tokuchi teaches an oxidized oil and fat composition having a peroxide value of 15-150 and comprising 50-100% by mass of milk fat such as anhydrous milk fat, and that the composition has excellent milk feeling or milk flavor ([0019-21; 0031-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Arai by oxidizing anhydrous milk fat to form oxidized milk fat, for the reason that prior art has established that milk fat in anhydrous form is suitable for being oxidized to deliver benefit such as milk feeling. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07.
Regarding claim 4, Arai teaches a fat/oil composition that contains an edible base oil such as palm kernel oil and an oxidized fat/oil such as oxidized milk fat, but is silent regarding a pulverulent oil/fat containing the oxidized oil/fat and an excipient.
In the same field of endeavor, Tokuchi teaches an oxidized oil and fat composition comprising 50-100% by mass of milk fat; Tokuchi further teaches a method of making a creaming powder comprising mixing the oxidized oi/fat, palm kernel oil, corn syrup followed by spray drying ([0085-0086]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Arai by combining the fat/oil composition that contains palm kernel oil and oxidized milk fat with corn syrup to form a creaming powder by spray drying, for the reason that prior art has established it is suitable to make a creaming powder using edible oil that comprises oxidized oil/fat, palm kernel oil, and corn syrup.
Creaming powder that comprises oxidized oil/fat and corn syrup reads on “a pulverulent oi/fat and an excipient”.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai as applied to claim 1 above, and further in view of Mulder US Patent Application Publication No. 2010/0330228 (hereinafter referred to as Mulder).
Regarding claims 7 and 9-11, Arai teaches a fat/oil composition that contains a base oil such as sunflower oil and soybean oil, and an oxidized fat/oil that comprises 100% milk fat, but is silent regarding a food such as a dressing, a roux or a soup that comprises the fat/oil composition.
Mulder teaches a soup comprising 0.5-20% fat; and that sunflower oil or soybean oil could be employed as a fat source in the soup ([0011; 0020]).
Both Arai and Mulder are directed to vegetable oil for food use. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included sunflower oil or soybean oil as disclosed by Arai in the soup of Mulder as a fat source with reasonable expectation of success, for the reason that where Arai teaches a vegetable oil such as sunflower oil and soybean oil, Mulder teaches that it is suitable to incorporate such a vegetable oi in a soup as a fat source.
The amount of oil/fat as disclosed by Mulder falls within or  overlaps with the range recited in claims 9 and 11. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Given that Arai teaches that the concentration of oxidized oil in the fat/oil composition 0.01-2.0 wt% with respect to fat/oil composition ( [0025]), and that the soup as disclosed by Mulder comprises 0.5-20% fat, the amount of oxidized oil/fat in the soup is roughly 0.08-2,000 ppm (0.1 wt % is roughly 1,000 ppm; the soup comprises 1/6 or 1/2 liquid vegetable oi with respect to the total fat as disclosed by Mulder in [0020]). This concentration overlaps with that recited claim 8. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHANGQING LI/Examiner, Art Unit 1793